DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 12/3/2020.
Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-8 in the reply filed on 12/3/2020 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 8/23/2019 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2009-152364 A (sanken).
	a.	Regarding claim 1, JP-2009-152364 A (sanken) shows a silicon carbide semiconductor device, comprising: a semiconductor substrate of a first conductivity type; a first semiconductor layer of the first conductivity type provided on a front surface of the semiconductor substrate and having a first side, and a second side opposite to the first side and facing the front surface of the semiconductor substrate, the first semiconductor layer having an impurity concentration lower than an impurity concentration of the semiconductor substrate; a second semiconductor layer of a second conductivity type selectively provided at a surface of the first side of the first semiconductor layer, the second semiconductor layer having a first side, and a second side opposite to the first side and facing the first side of the first semiconductor layer; a first semiconductor region of the first conductivity type selectively provided in a surface layer of the first side of the second semiconductor layer; a gate electrode including a first portion provided in a plurality of trenches via gate insulating films, the trenches being provided at the first side of the second semiconductor layer; a protruding portion disposed, on the second semiconductor layer, in a bridge area located between two adjacent ones of the trenches in a direction orthogonal to the trenches; an interlayer insulating film provided on the gate electrode, and having a plurality of contact holes, the contact holes forming a striped pattern and each exposing a part of the second semiconductor layer and a part of the first semiconductor region; a first electrode provided on the interlayer insulating film and in the contact holes; a plating film provided in a plating area on the first electrode; a solder on the plating film; and a second electrode provided on a rear surface of the semiconductor substrate. ([0019]-[0025], [0031]-[0033], [0051]-[0056[, Fig. 1-5, 10, and 11)
Regarding claim 6, JP-2009-152364 A (sanken) shows the silicon carbide semiconductor device according to claim 1, wherein the protruding portion includes a plurality of hexagonal shapes, as viewed from the front surface of the semiconductor substrate ([0019]-[0025], [0031]-[0033], [0051]-[0056[, Fig. 1-5, 10, and 11).
Regarding claim 7, JP-2009-152364 A (sanken) shows the silicon carbide semiconductor device according to claim 1, wherein the gate electrode has one striped shape in an area other than the plating area, and in the plating area, has either an other striped shape having stripes extending in a direction different from a direction of stripes of the one striped shape, or has a polygonal shape ([0019]-[0025], [0031]-[0033], [0051]-[0056[, Fig. 1-5, 10, and 11).
Regarding claim 8, JP-2009-152364 A (sanken) shows the silicon carbide semiconductor device according claim 1, wherein each of the trenches penetrates the second semiconductor layer and reaches the first semiconductor layer ([0019]-[0025], [0031]-[0033], [0051]-[0056[, Fig. 1-5, 10, and 11).

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claim 2, the prior art of the record does not anticipate or make obvious the applicant’s silicon carbide semiconductor device according to claim 1, wherein the protruding portion includes a part of the interlayer insulating film disposed in the bridged area.
Claim 3, further depends upon claim 2.
b.	Regarding claim 4, the prior art of the record does not anticipate or make obvious the applicant’s silicon carbide semiconductor device according to claim 1, further comprising a 
c.	Regarding claim 5, the prior art of the record does not anticipate or make obvious the applicant’s silicon carbide semiconductor device according to claim 1, wherein an area on the interlayer insulating film corresponding to the plating area is free of the contact holes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812